Citation Nr: 1517979	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-20 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1970, and subsequently served in the United States Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's OSA had its onset in service or is otherwise related to service, or that is related to or aggravated by the service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for OSA, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A November 2011 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in March 2012.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a November 2011 medical examination to obtain an opinion as to whether his OSA was the result of his service-connected PTSD.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Service Connection 

The Veteran contends he has OSA as a result of his service-connected PTSD.  For the reasons that follow, the Board finds that the Veteran's currently diagnosed severe OSA is not related service, or related to or aggravated by his PTSD.  As such, service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred during service.  Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir 2004).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a) (2014).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.

The Veteran's service treatment records (STRs) are silent as to complaints of any sleep disturbance.  The Veteran's entrance and discharge examinations, conducted in October 1967 and August 1970, respectively, do not note any sleep disturbances.  STRs also reveal examinations performed during the Veteran's reserve service in January 1987, February 1988, March 1989, September 1992, and December 1997.  These examinations do not reflect any notation of OSA, and the Veteran consistently denied frequent trouble sleeping on his corresponding Reports of Medical History.  The Veteran's service personnel records reveal overseas service in Vietnam.

In February 2010,  the Veteran underwent a sleep study with Dr. S.K., a private physician at the Duke Sleep Disorders Center, for complaints of snoring and day time fatigue.  The study revealed a diagnosis of severe sleep apnea, but did not provide an etiology for the disorder.

In August 2010, the Veteran underwent a VA examination for his PTSD.  Though the Veteran complained of difficulty falling and staying asleep nightly and felt fatigued during the day, the examiner did not relate the Veteran's diagnosed OSA to his PTSD.

In a September 2011, the Veteran submitted a letter from Dr. H.J., in which he explained that sleep complaints were an essential component of the constellation of symptoms that made up PTSD, including symptoms such as recurrent distressing dreams and difficulty fallings asleep or staying asleep.  He went on to state that rapid eye movement (REM) sleep mechanisms are dysfunctional in patients with PTSD, noting patients have reported nightmares during both REM and Stage II sleep.  He then explained that OSA is a common disorder in which disturbed breathing during sleep, usually attributable to obstruction of the airway, leads to oxyhemoglobin desaturations with concomitant hypercapnia.  He noted that obstructive apneas were more common in REM sleep than in non-REM sleep, and thus OSA generally disrupted the continuity of REM periods and decreased the proportion of REM sleep per night.  Dr. H.J. concluded by stating that PTSD might not cause sleep apnea, but might exacerbate the symptom, because there are more REM sleeps in PTSD and because apnea episodes happen during REM sleep due to the decrease in muscle tone in the airway.  He stated, "We can argue that PTSD worsens the Sleep Apnea."

Also in September 2011, the Veteran submitted a newspaper article from USA Today, which reported veterans were 4 times as likely as the civilian population to have sleep apnea.  The article quoted M.H., the director of the Sleep Disorder Center at the Houston Veterans Affairs Medical Center, in stating that "some veterans may be predisposed to sleep apnea [...] because many are built like football players.  They're big men, and as they age, many 'become sedentary' and gain 'an enormous amount of weight.'"  The article also included the opinion of D.C., a psychiatric epidemiologist at the Centers for Disease Control and Prevention, who stated, "I really can't think of a reason [for the increased percentage of veterans with OSA] other than what's happening in the general population, which is that we're growing increasingly obese."  The article did however note that a steep rise in apnea cases in veterans could be linked to dust, sand and grit exposure in Iraq and Afghanistan.

In a November 2011 VA examination, the examiner reported the Veteran's diagnosis of OSA and treatment with a CPAP machine, but noted that the Veteran described poor compliance with the CPAP machine since 2010, estimating usage less than 2 to 3 nights per week and occasional month long non-use due to poor tolerance of his mask, despite several different mask trials.  The examiner also noted the Veteran's weight, which increased gradually since the 1967 entrance examination, where he weighed 130 pounds, to 2011, where he weighed 272 pounds and was diagnosed with morbid obesity based on a BMI of 41.44.

The examiner determined that the Veteran's OSA was less likely than not proximately due to or the result of the Veteran's service-connected PTSD.  The examiner initially noted that PTSD and Sleep Apnea include some abnormality of the patient's sleep hygiene as one of the many verified components.  The examiner explained that PTSD involves complex somatic, cognitive, affective and behavioral effects of psychological trauma, while OSA is diagnosed when a person's upper airway function is compromised as a result of associated vessel muscles during the normal respiration cycle.  The examiner further noted that upper airway patency can become compromised when excessive soft tissue develops around the neck due to excess weight gain and/or secondary to craniofacial abnormalities.  The examiner also noted there were other environmental exposures (dust, sand) and respiratory conditions (COPD) may increase a person's risk for OSA but not the confounding cause.  Based on the above findings, the examiner determined that OSA and PTSD can coexist and share similar symptomatology, but the Veteran's medical history and current clinical examination findings support progressive obesity and habitus as the primary etiology of his OSA.  The examiner also noted that the Veteran's OSA was poorly controlled due to CPAP noncompliance, adding that this was the only factor aggravating his condition beyond its natural progression.

The Board also notes that the Veteran has sought treatment at VA Medical Centers for his sleep disorders; however, the treatment records do not reflect an etiological opinion for the Veteran's disorder.

Also in support of his claim, the Veteran's wife submitted a lay statement in March 2010, reporting that she had noticed a change in the Veteran's sleep habits, which caused him to awake at all hours of the night and sleep some during the day, causing him to be irritable.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's OSA is either directly related to service or secondarily related to his service-connected PTSD.  In this case, there is conflicting evidence on the issue of nexus that must be weighed.  In support of the Veteran's contention that his OSA is related to his service-connected PTSD, there is the September 2011 letter from Dr. H.J., which asserted that PTSD could arguably worsen OSA.  The claim is also supported by the Veteran's lay assertions that his PTSD worsened his OSA.  The evidence is contradicted by the November 2011 VA examination report, which concluded that though OSA and PTSD could coexist and share symptomatology, the Veteran's OSA was likely caused by his progressive obesity and habitus, and further determined that PTSD did not aggravate the Veteran's OSA, being that the only aggravating factor of OSA was the Veteran's CPAP noncompliance.  This opinion is supported by the USA Today article submitted by the Veteran, which suggests that the leading cause of heightened percentages of OSA in veterans is likely due to weight gain.  Though the article did note that sand and dust exposure in Iraq and Afghanistan were linked to OSA, the Veteran in the present case did not serve in Southwest Asia.

The Board finds the November 2011 VA opinion more probative than that expressed by Dr. H.J. in the September 2011 letter.  "[M]ost of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the November 2011 opinion contains an analysis that is supported by the record and clearly articulates the rationale for concluding that the Veteran's OSA is not related to service, specifically concluding that his obesity and habitus were the likely cause of his OSA.  Therefore, the November 2011 opinion is entitled to great probative weight.   

The favorable medical evidence is far less persuasive.  The September 2011 medical opinion from Dr. H.J. is expressed in speculative language with the use of the word "could."  This lessens the probative value of the opinion.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (indicating that speculative medical opinions are not particularly probative).   In contrast, the November 2011 opinion was expressed in unequivocal language and in the language of probability rather than possibility.  For these reasons, the Board assigns considerably greater weight to the November 2011 opinion than to the September 2011 opinion from Dr. H.J.  

Furthermore, regarding the Veteran's assertions that his OSA is related to his service-connected PTSD, he has not demonstrated that he is an expert when it comes to diagnosis or etiology of sleep disorders; he is therefore a layperson in this regard.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, as a lay person, the Veteran is not competent to offer testimony on the complex medical question of the etiology of his OSA. 

Moreover, entitlement to service connection for OSA cannot be established on a direct basis.  Though the Veteran has a diagnosis of OSA, there is no evidence of an in-service event, injury or illness that led to the February 2010 diagnosis of OSA.  Indeed, the Veteran's STRs are negative as to complaints, treatment or a diagnosis of any sleep related disorder, and the Veteran has put forth no evidence of in-service incurrence of OSA.

In summary, the Board finds the preponderance of the evidence is against a finding of a link between the Veteran's OSA and his military service, or a finding that the Veteran's OSA is related to, or aggravated by, his service-connected PTSD.  The most probative evidence shows that the Veteran's OSA is related to his obesity and habitus, and not to his active service or service-connected PTSD.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for OSA is not warranted.


ORDER

Service connection for OSA, to include as secondary to service-connected PTSD, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


